DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 1/25/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on   1/16/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipted by Iwase (2015/0366452 A1).


Regarding claim 2, Iwase discloses further comprising outputting a determination result from the determination (335).  
Regarding claim 3, Iwase discloses further comprising outputting a determination result from the determination and outputting the fundus image (paragraph 0035) .  
Regarding claim 4, Iwase discloses wherein the fundus image is an SLO image acquired by a scanning laser ophthalmoscope (SLO) (paragraph 0035).  
Regarding claim 5, , Iwase discloses wherein the fundus image is an OCT image acquired by optical coherence tomography (OCT) (paragraph 0004).  
Regarding claim 6, Iwase discloses wherein the choroid information is at least one feature amount out of a feature amount relating to choroid structure or a feature amount relating to a choroidal blood vessel (paragraph 0062).  
Regarding claim 7, Iwase discloses wherein the normative database includes at least one standard data out of standard data for a feature amount relating to choroid structure or standard data for a feature amount relating to a choroidal blood vessel (paragraph 0062).  
Regarding claim 10, Iwase discloses (refer to figure 1) an image processing device (100) comprising memory and a processor (303) coupled to the memory, wherein: the processor is configured to acquire choroid information from an image of a fundus of an 
Regarding claim 11, Iwase discloses (refer to figure 1) a storage medium being not a transitory signal and stored with an image processing program that causes a computer to execute processing, the processing (303) comprising: acquiring choroid information from an image of a fundus of an examined eye: and comparing the choroid information against a choroid normative database and determining whether or not there is an abnormality in the fundus (paragraph 0066).  
Claim Rejections - 35 USC § 103
4.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (2015/0366452 A1) in view of Imamura (2014/0185009 A1).


Regarding claim 8, depends on claim 1, and 9 depends on claim 8, Iwase discloses all of the claimed limitations except: the choroidal blood vessel feature amount includes a feature amount relating to a vortex vein choroid thickness.
Imamura discloses, the choroidal blood vessel feature amount includes a feature amount relating to a vortex vein and choroid thickness (TABLE 00001).
It would have been obvious to teaching of the choroidal blood vessel feature amount includes a feature amount relating to a vortex vein choroid thickness in to the Iwase an image processing method for the purpose of accurate alignment of images of an eye and that greatly different of view or pixel size as taught by as taught by Imamura (paragraph 0019).

Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/10/2021